FILED
                             NOT FOR PUBLICATION                             APR 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



YULIA VALERIEVNA                                 No. 09-72099
TIKHOMIROVA,
                                                 Agency No. A096-061-196
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Yulia Valerievna Tikhomirova, a native and citizen of Russia, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for asylum,




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and relief under the Convention Against Torture (“CAT”).

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006), and we review de novo claims of due process violations, Colmenar v.

INS, 210 F.3d 967, 971 (9th Cir. 2000). We deny the petition for review.

      Substantial evidence supports the IJ’s finding that Tikhomirova’s nonviolent

encounter with a police officer trying to fabricate a criminal charge against her

father does not rise to the level of persecution. See Prasad v. INS, 47 F.3d 336,

339-40 (9th Cir. 1995) (minor physical abuse during a single detention did not

compel finding of past persecution); Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th

Cir. 2003) (harassment, threats, and one beating unconnected with any particular

threat did not compel finding of past persecution). Substantial evidence also

supports the IJ’s finding that Tikhomirova failed to established a well-founded fear

of future persecution. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003)

(possibility of future persecution too speculative); see also Hakeem v. INS, 273

F.3d 812, 816 (9th Cir. 2001) (“An applicant’s claim of persecution upon return is

weakened, even undercut, when similarly-situated family members continue to live

in the country without incident.”). Accordingly, Tikhomirova’s asylum claim fails.




                                          2                                     09-72099
      Because Tikhomirova failed to establish her eligibility for asylum, she

necessarily failed to meet the higher standard of eligibility for withholding of

removal. See Zehatye, 453 F.3d at 1190.

      Further, substantial evidence supports the IJ’s denial of CAT relief because

Tikhomirova failed to show that it is more likely than not she will be tortured by or

with the consent or acquiescence of the government if returned to Russia. See

Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009).

      Finally, because Tikhomirova was given a full and fair hearing on her claims

and a reasonable opportunity to present evidence, we reject her due process claims.

See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to prevail on

a due process claim).

      PETITION FOR REVIEW DENIED.




                                           3                                       09-72099